         Case 1:18-cv-12236-DPW Document 13 Filed 01/03/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ECOBEE, INC.,                             )
                                          )
      Plaintiff,                          )  Case No.: 1:18-cv-12236-DPW
                                          )
v.                                        )
                                          )
HATZLACHA LLC d/b/a THE CORNER STORE, )
BITACHON LLC, BENJAMIN WINKLER, and )
JOHN DOES 1-10                            )
                                          )
      Defendants.                         )
__________________________________________)


      NOTICE OF VOLUNTARY DISMISSAL OF JOHN DOE 1-10 DEFENDANTS

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff ecobee, Inc. hereby provides notice of

its voluntary dismissal of all claims against only defendants John Does 1-10 without prejudice.

For the avoidance of doubt, Plaintiff’s claims against defendants Hatzlacha LLC d/b/a The

Corner Store, Bitachon LLC, and Benjamin Winkler remain live and are the subject of a motion

for default judgment filed at docket entry 12.



                                    [Signature Page Follows]




                                                 1
        Case 1:18-cv-12236-DPW Document 13 Filed 01/03/19 Page 2 of 2



                                          Respectfully submitted,

                                          Plaintiff,
                                          ecobee, Inc.,
                                          by its attorneys,


                                          /s/ Morgan T. Nickerson
                                          Morgan T. Nickerson (BBO # 667290)
                                          morgan.nickerson@klgates.com
                                          Jack S. Brodsky (BBO # 696683)
                                          jack.brodsky@klgates.com
                                          K&L Gates LLP
                                          State Street Financial Center
                                          One Lincoln Street
                                          Boston, MA 02111
                                          (617) 261-3100
January 3, 2019                           (617) 261-3175




                                      2
